Citation Nr: 0835449	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  05-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for disability exhibited by 
low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.
 
This matter come before the Board of Veterans' Appeals 
(Board) on appeal from an July 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for disability 
exhibited by low back pain.  He contends that he was kicked 
in the back by a prisoner while he was working as a military 
police officer at Ft. Leavenworth.  Service treatment records 
confirm that he received an IVP (Intravenous pyelogram) 
examination in October 1968 while stationed at Ft. 
Leavenworth, supporting his claim that he received blunt 
trauma to his kidney and back.  Current clinical records 
reflect a history of low back pain and current back 
disability.  See private treatment note, May 2006.  While 
service connection cannot be granted for pain alone, the 
record does confirm that he has degenerative changes of the 
lumbosacral spine. See October 1996 MRI.  The question 
remains whether disability exhibited by low back pain is 
related to active duty.

In the veteran's August 2004 notice of disagreement, he 
stated that he was disagreeing with his denial because his 
lower back condition did in fact begin in service.  He wrote 
that he was continuously treated for this disability since 
his separation from service; however, those records are 
unavailable.  

The veteran is essentially attesting to a continuity of 
symptomatology since service.  Under these circumstances, a 
medical examination and opinion are required to determine 
whether there is a nexus.  See 38 C.F.R. § 3.159(c)(4) 
(2007); see also,  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's currently 
diagnosed low back pain.  All testing 
deemed necessary must be conducted and the 
results reported in detail.  The claims 
file must be reviewed in conjunction with 
the exam.  For any disability exhibited by 
low back pain found, the examiner is asked 
to render an opinion as to whether there 
is a 50 percent probability or greater 
that it is related to active service.  A 
rationale for any opinion offered is 
required.  The entire claims file must be 
considered; however, attention is invited 
to the veteran's tabbed service treatment 
records showing treatment in October 1968, 
as well as the private treatment records 
dated August 1996 through May 2006.

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




